Case 1:21-cv-22445-KMM Document 45 Entered on FLSD Docket 08/25/2021 Page 1 of 3




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA
                                     MIAMI DIVISION
                          CASE NO.: 1:21-CV-22445-MOORE/LOUIS

 DONALD J. TRUMP, the Forty- Fifth
 President of the United States,
 KELLY VICTORY, AUSTEN FLETCHER,
 AMERICAN CONSERVATIVE UNION,
 ANDREW BAGGIANI, MARYSE VERONICA
 JEAN-LOUS, NAOMI WOLF, AND
 FRANK VALENTINE, INDIVIDUALLY AND
 ON BEHALF OF THOSE SIMILARLY
 SITUATED,

        Plaintiff and the Class,
 vs.

 YOUTUBE, LLC., and SUNDAR PICHAI,

        Defendants.
                                                /

                 PLAINTIFF’S NOTICE OF FILING EXHIBITS IN SUPPORT OF
                  PLAINTIFF’S MOTION FOR PRELIMINARY INJUNCTION

       The undersigned, on behalf of Plaintiff Donald J. Trump, hereby files this Notice of

Filing Exhibits in Support of Plaintiff’s Motion for Preliminary Injunction.

Dated August 25, 2021.
                                                      Respectfully submitted by,

                                                     /s/ Matthew Lee Baldwin, Esq
                                                     Fla. Bar No.: 27463
                                                     Email: Matthew@VargasGonzalez.com
                                                     Vargas Gonzalez Baldwin
                                                     Delombard, LLP
                                                     815 Ponce de Leon Blvd., Third Floor
                                                     Coral Gables, Florida 33134



                                             Page 1 of 3
Case 1:21-cv-22445-KMM Document 45 Entered on FLSD Docket 08/25/2021 Page 2 of 3




                                  CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that a true and correct copy of the foregoing Notice of Filing Exhibits

 in Support of Plaintiff’s Motion for Preliminary Injunctions was served by CM/ECF filing system

 on August 25, 2021, on all counsel or parties of record on the service list.

                                                       Respectfully submitted by,

                                                      /s/ Matthew Lee Baldwin, Esq
                                                      Fla. Bar No.: 27463
                                                      Email: Matthew@VargasGonzalez.com
                                                      Vargas Gonzalez Baldwin
                                                      Delombard, LLP
                                                      815 Ponce de Leon Blvd., Third Floor
                                                      Coral Gables, Florida 33134
                                                      Telephone: (305) 631-2528
                                                      Facsimile: (305) 631-2741
                                                      e-Service:
                                                      Service8@VargasGonzalez.com




                                              Page 2 of 3
Case 1:21-cv-22445-KMM Document 45 Entered on FLSD Docket 08/25/2021 Page 3 of 3




                                  SERVICE LIST
 Of Counsel

 JOHN P. COALE (Pro Hac Vice)                RICHARD P. LAWSON, ESQ.
 Email: johnpcoale@aol.com                   Florida Bar No. 165085
 2901 Fessenden St. NW                       Gardner Brewer Martinez-Monfort P.A.
 Washington, D.C. 20008                      400 North Ashley Drive, Ste. 1100
 Telephone: (202) 255-2096                   Tampa, Florida 33602
                                             Telephone: (813) 221-9600
 JOHN Q. KELLY (Pro Hac Vice)                Facsimile: (813) 221-9611
 E-mail: jqkelly@ibolaw.com                  Primary
 IVEY, BARNUM & O’MARA, LLC                  Email: rlawson@gbmmlaw.com
 170 Mason Street                            Secondary
 Greenwich, CT 06830                         Email: litigation@gbmmlaw.com
 Telephone: (203) 661-6000
 Facsimile: (203) 661-9461                   LUIS MARTINEZ-MONFORT, ESQ.
                                             Florida Bar No. 0132713
 RYAN S. TOUGIAS (Pro Hac Vice)              Gardner Brewer Martinez-Monfort P.A.
 E-mail: rtougias@ibolaw.com                 400 North Ashley Drive, Ste.
 IVEY, BARNUM & O’MARA, LLC                  1100 Tampa, Florida 33602
 170 Mason Street                            Telephone: (813) 221-9600
 Greenwich, CT 06830                         Facsimile: (813) 221-9611
 Telephone: (203) 661-6000                   Primary
  Facsimile: (203) 661-9461                  Email: rlawson@gbmmlaw.com
                                             Secondary
                                             Email: litigation@gbmmlaw.com




                                    Page 3 of 3
